DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims wherein the “at least two cross sections with different hollow proportions show a stepped change, and stepped levels of the stepped change have at least three levels” then describes wherein “the plurality of holes have different depths, and the depths of the holes show a stepped change”.  It appears that the stepped changed describes the holes.  It is unclear how the cross sections would have a stepped change with at least three levels.  Additionally, it is unclear if the second recitation of “a stepped change” is a different limitation from the first recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carney (CN 105874233).
Re claim 1, Carney discloses a multi-frequency vibration damping pad (102), comprising: a hollow portion formed on the damping pad, from an upper surface to a lower surface of the damping pad, the damping pad having at least two cross sections with different hollow proportions, wherein the hollow proportions of the at least two cross sections with different hollow proportions show a stepped change, and stepped levels of the stepped change have at least three levels, wherein the hollow portion comprises a plurality of holes (122o, 122p), an axial direction of each hole is arranged along a thickness direction of the damping pad, the holes have different depths, and the depths of the holes show a gradient stepped change. (Fig. 25-26)



Re claim 9, Carney discloses wherein the damping pad has a thickness of 0.1 mm-300 mm.  (Translation page 9, 4th paragraph)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carney (CN 105874233) in view of Colvin (US 5,518,802).
Re claim 10, Carney does not teach wherein the damping pad is made of ethylene-vinyl acetate, rubber, silicone, polyurethane or foam.  Colvin teaches a damping pad is made of ethylene-vinyl acetate, rubber, silicone, polyurethane or foam. (Col. 8, lines 50-52).  It would have been obvious to one of ordinary skill in the art to th paragraph) 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJanuary 4, 2022